UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4142


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RUSTY MARK EDWARDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00042-GMG-DJJ-1)


Submitted:   September 9, 2013           Decided:   September 13, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy  Weese,   Sheperdstown, West Virginia, for   Appellant.
William J. Ihlenfeld, II, United States Attorney, Jarod J.
Douglas, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rusty Mark Edwards pled guilty in accordance with a

written plea agreement to possession with intent to distribute

crack cocaine.          He was sentenced to sixty months in prison.

Edwards    now     appeals.      His    attorney     has      filed      a    brief     in

accordance    with      Anders   v.    California,      386      U.S.    738      (1967),

questioning whether there were errors at the Fed. R. Crim. P. 11

hearing    and     at   sentencing,     but    stating     that       there       are   no

meritorious       issues   for   appeal.      Edwards      has    filed      a    pro   se

supplemental brief raising two issues.                   Finding no error, we

affirm.

            Our review of the transcript of Edwards’ Fed. R. Crim.

P. 11 hearing discloses that the district court substantially

complied with the Rule, Edwards’ guilty plea was knowingly and

voluntarily entered, and there was a factual basis for the plea. *

We accordingly affirm Edwards’ conviction.

            We     review     Edwards’       sentence      for     reasonableness,

applying     an    abuse-of-discretion        standard.           Gall       v.    United

     *
       We find no merit to the arguments raised in the pro se
brief.   First, Edwards’ valid guilty plea waives his right to
challenge the validity of a search of his home. See Tollett v.
Henderson, 411 U.S. 258, 267 (1973). Second, we reject Edwards’
conclusory claim that his guilty plea was invalid because it was
based in part on counsel’s alleged assertion that Edwards would
receive probation, not a term of imprisonment.    Edwards’ sworn
representations at the Rule 11 hearing are at odds with this
claim. See Blackledge v. Allison, 431 U.S. 63, 74 (1977).



                                         2
States,    552    U.S.     38,    46,    51    (2007).          This     review      requires

consideration        of      both       the         procedural         and      substantive

reasonableness of the sentence.                      Id. at 51.          We first assess

whether    the    district       court    properly          calculated        the    advisory

Guidelines range, considered the factors set forth at 18 U.S.C.

§ 3553(a)     (2006),       analyzed      any        arguments      presented        by   the

parties, and sufficiently explained the selected sentence.                                Id.

at 49-51; see United States v. Lynn, 592 F.3d 572, 575-76 (4th

Cir. 2010).        If there is no procedural error, we review the

substantive      reasonableness          of    the    sentence,        “examin[ing]       the

totality    of    the     circumstances         to    see      whether    the   sentencing

court   abused     its    discretion          in    concluding      that      the    sentence

. . . satisfied the standards set forth in § 3553(a).”                                 United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

            We conclude that Edwards’ sentence is procedurally and

substantively       reasonable.               The    court       correctly      calculated

Edwards Guidelines’ range to be 87-108 months and adequately

explained its reasons for imposing a variant sentence of sixty

months-the       statutory       minimum.           See   21    U.S.C.       § 841(b)(1)(B)

(2006).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Edwards’ conviction and sentence.                               Counsel’s

motion to withdraw is denied at this time.                         This court requires

                                               3
counsel, in writing, to inform Edwards of the right to petition

the Supreme Court of the United States for further review.          If

Edwards requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in this court to withdraw from representation.       Counsel’s motion

must state that a copy of the motion was served on Edwards.          We

dispense   with   oral   argument   because   the   facts   and   legal

arguments are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4